285 S.W.3d 432 (2009)
In the Interest of: M.A.S., Juvenile Officer, Respondent,
v.
F.K.S., Appellant.
No. WD 70201.
Missouri Court of Appeals, Western District.
June 23, 2009.
Jack A. Lewis, Lucretia A. Myers, Kansas City, MO, for appellant.
*433 William E. Shull, Jr., Liberty, MO, for respondent.
Before DIVISION THREE: HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS and LISA WHITE HARDWICK, Judges.
ORDER
PER CURIAM.
F.K.S. appeals from a judgment terminating parental rights to her son, M.A.S. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment. Rule 84.16(b).